DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-7, 21-22, 25-29 and 32-39 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or clearly suggest .for each of a plurality of circuit patterns, generating a signature, wherein the signature is invariant across a plurality of transformations, wherein the signature is obtained from a set of candidate signatures, each candidate signature representing a geometric hash key obtained by applying a transformation to the circuit pattern; storing a mapping from circuit patterns to mask patterns, each mask pattern indexed to a particular circuit pattern using the signature of the particular circuit pattern; and determining that a circuit pattern does not correspond to a prior identified circuit pattern from the circuit design by comparing the signature of the circuit pattern against signatures of prior circuit patterns stored in the mapping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851     



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851